Citation Nr: 1210774	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective March 26, 2009.  In October 2009, a notice of disagreement was filed with regard to the disability rating assigned.  A statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  In his substantive appeal, the Veteran requested a Board hearing; however, withdrew this request in December 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Nashville RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's PTSD is currently rated 30 percent disabling.  At the time of his August 2009 VA examination, he was employed in a full-time capacity as a signal man at a railroad.  The VA examiner commented that the Veteran's prognosis was fair but if for any reason he is unable to maintain gainful employment, his PTSD symptoms are expected to increase, including his risk of suicide.  In October 2009, it was reported by the Veteran's spouse that he retired due to PTSD medicine effects.  The Veteran's spouse also commented that since his retirement his nightmares had worsened and his personal hygiene was "out of control."  The evidence of record contains assertions that the Veteran's PTSD is manifested by nightmares, hallucinations, suicidal ideation, family problems, and inability to maintain employment.  In light of the fact that the most recent VA examination was conducted in August 2009, due to the change in circumstances, and the reported symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, while on remand, updated VA treatment records should be obtained from the Nashville VA Medical Center (VAMC), for the period February 16, 2011, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In support of his appeal of the initial rating assigned to his PTSD, the Veteran has submitted statements indicating that he stopped working in October 2009 due to his PTSD and medication.  Thus, the Veteran's claim includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  

Service connection was established for lung cancer, rated 100 percent disabling; and, adenocarcinoma of the bone, atribum, liver, lymph nodes, and adrenal, rated 100 percent disabling, both effective November 28, 2011.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, entitlement to a TDIU prior to November 28, 2011 (or from any earlier effective established) based on his service-connected PTSD is still for consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated VA outpatient treatment records from the Nashville VAMC for the period from February 16, 2011 should be associated with the claims folder.

2.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work prior to November 28, 2011.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion.

3.  After completing the above, the Veteran's claim for an initial increased rating for PTSD should be readjudicated based on the entirety of the evidence, including whether a TDIU is appropriate for the period prior to November 28, 2011.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


